Citation Nr: 0109395	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-10 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to September 1955, including duty in the Republic of Korea 
during the Korean Conflict.

This appeal arises from a November 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied service connection for 
a nervous condition, including PTSD.


REMAND

The veteran has claimed entitlement to service connection for 
a nervous condition, including PTSD.  VA may pay compensation 
for "disability resulting from personal injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  If a condition is deemed not to have 
been chronic, service connection may still be granted if the 
disorder is noted during service or a presumptive period, 
continuity of symptomatology is shown thereafter, and 
competent evidence (medical or lay) links the veteran's 
present condition to those symptoms.  Id.; Savage v. Gober, 
10 Vet.App. 488, 495-497 (1997).

The evidence of record includes the veteran's service medical 
records, which indicate that he did not exhibit any 
psychiatric condition at the time he was examined for 
enlistment in the Air Force in September 1951, and which 
document several instances of what is described as 
nervousness or anxiety between September 1953 and August 
1955, which episodes were treated with drugs including 
Phenobarbital and Thorazine.  The veteran's September 1955 
pre-separation report of medical examination does not note 
any abnormal medical conditions (omitting even those which 
had been described on the veteran's pre-enlistment 
examination in September 1951, pertaining to the 
genitourinary system and body marks).

VA hospital summaries and outpatient treatment records are 
also part of the claims file.  These include a psychiatric 
evaluation performed at the VA Medical Center (VAMC) at 
Lexington, Kentucky, in April 1998, without benefit of review 
of the medical records contained in the veteran's claims 
file.  At that time, the veteran denied "any particular 
stresses in the service," but indicated that he had 
experienced what the examiner characterized as a probable 
"panic attack" while on guard duty.  The veteran has not 
claimed to have been involved in combat, and there is no 
indication in his service medical or personnel records of any 
combat service.  The evaluator indicated that he was unable 
to provide a definitive diagnosis, which would "have to 
await a more definitive [history] per C-file," but offered 
impressions including panic disorder, anxiety disorder, 
personality disorder and "doubt PTSD."  The veteran 
continued to be seen at the VAMC's mental health center for 
what are generally described as panic attacks, but no follow-
on diagnostic evaluation or psychiatric examination was 
performed.  There is no evidence of any diagnosis of PTSD 
having been made at any time.

In November 2000, the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "VCAA") became 
law, substantially modifying the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims 
which were finally denied during the period from July 14, 
1999 to November 9, 2000).  Changes relevant to the veteran's 
appeal include the elimination of the "well-grounded claim" 
requirement, a broader VA obligation to obtain relevant 
records and advise claimants of the status of those efforts, 
and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO has substantially 
complied with the new notification requirements.  
Specifically, although the veteran was not explicitly advised 
at the time the claim was received of any additional evidence 
required to substantiate his claim, the RO's statement of the 
case clarified what evidence would be required to establish 
entitlement to service connection and the law governing that 
determination.

However, the Board concludes that VA has not provided 
adequate assistance to the veteran in developing relevant 
medical evidence.  As noted above, the VCAA requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See VCAA, Pub. L. 
No. 106-475, sec. 3(a) (to be codified at 38 U.S.C. 
§ 5103A(d)).  There is medical evidence in the file of at 
least superficially similar psychiatric conditions both 
during active service and currently, with the veteran having 
stated that these symptoms have manifested themselves "off 
and on," implying that they have been present since service.  
This raises the possibility of service connection under 
38 C.F.R. § 3.303(b), as noted above.  In order to properly 
evaluate the claim, therefore, it will be necessary to 
determine the nature and extent of any current psychiatric 
disability, and to determine whether it is at least as likely 
as not that any such disability existed during the veteran's 
active duty.  To do so, an adequate VA medical examination, 
including a review of the veteran's medical history and 
claims file, will be required.  See VCAA, Pub. L. No. 106-
475, sec. 3(a), Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).

The Board does not find verification of the veteran's 
reported stressor (i.e., an aircraft accident) to be 
necessary, since at this point there has been no diagnosis of 
PTSD and, thus, "no reasonable possibility . . . that such 
assistance would aid in substantiating the claim."  See 
VCAA, Pub. L. No. 106-475, sec. 3(a), (to be codified at 
38 U.S.C. § 5103A(a)(2)).  However, the RO is cautioned that 
should a diagnosis of PTSD be entered, verification of 
stressors will be required.

Accordingly, the veteran's claim is REMANDED to the RO for 
completion of the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should schedule the veteran for 
a VA psychiatric examination to determine 
the nature and extent of all psychiatric 
disorders that are present.  The veteran 
is advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
examiner should carefully review the 
veteran's in-service medical history, and 
the claims folder, or all pertinent 
medical records, service records and 
reports, must be made available to the 
examiner for review at all times relevant 
to the examination.  The examiner should 
identify all psychiatric conditions 
believed to be present, and should 
indicate whether it is "at least as 
likely as not" that any of these 
conditions (1) represents a chronic 
disorder first noted during the veteran's 
active service, (2) represents a disorder 
which has been continuously symptomatic 
since the veteran's active service, or (3) 
is etiologically related in any other way 
to the veteran's active service.  The 
report of examination should be legible 
and must include a complete rationale for 
all opinions expressed. An examination 
report which does not comply with the 
requirements set forth above is incomplete 
and must be returned for correction.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The claim must be afforded expeditious treatment by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified by 
the RO or receives notice to report for examination.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




